Relator avers that he has paid respondent clerk for copies of the indictment and journal entry reflecting the sentence inState v. Blackwell, Cuyahoga County Court of Common Pleas Case No. CR-206924, but has not received the copies. Relator requests that this court compel respondent clerk to forward to relator copies of the documents which he has requested.
Respondent has filed a motion for summary judgment. Attached to the motion for summary judgment is a copy of a letter transmitting copies of the indictment and journal entry reflecting the sentence in Case No. CR-206924 to relator. Relator has not opposed the motion. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                                _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE